Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 29, 2013

                                     No. 04-12-00238-CR

                                   Kimberly Clark SAENZ,
                                         Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                    From the 217th District Court, Angelina County, Texas
                                  Trial Court No. CR28665
                       The Honorable Barry R. Bryan, Judge Presiding


                                        ORDER
      We grant the State’s motion for extension of time. We order the State to file its brief by
July 15, 2013. Counsel is advised that no further extensions of time will be granted absent a
showing of extraordinary circumstances.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2013.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court